--------------------------------------------------------------------------------

Exhibit 10.9
 
 
INTERNAP NETWORK SERVICES CORPORATION


2005 INCENTIVE STOCK PLAN
 
(as amended)
 

 

 

 

 
TABLE OF CONTENTS
 

                 
Page
         
§ 1. BACKGROUND AND PURPOSE
 
1
         
§ 2. DEFINITIONS
 
1
           
2.1
Affiliate
 
1
 
2.2
Board
 
1
 
2.3
Change Effective Date
 
1
 
2.4
Change in Control
 
1
 
2.5
Code
 
2
 
2.6
Committee
 
3
 
2.7
Company
 
3
 
2.8
Director
 
3
 
2.9
Eligible Employee
 
3
 
2.10
Fair Market Value
 
3
 
2.11
ISO
 
3
 
2.12
1933 Act
 
3
 
2.13
1934 Act
 
3
 
2.14
Non-ISO
 
3
 
2.15
Option
 
3
 
2.16
Option Certificate
 
3
 
2.17
Option Price
 
3
 
2.18
Parent
 
3
 
2.19
Plan
 
4
 
2.20
Preexisting Plan
 
4
 
2.21
Rule 16b-3
 
4
 
2.22
SAR Value
 
4
 
2.23
Stock
 
4
 
2.24
Stock Appreciation Right
 
4
 
2.25
Stock Appreciation Right Certificate
 
4
 
2.26
Stock Grant
 
4
 
2.27
Stock Grant Certificate
 
4
 
2.28
Stock Unit Grant
 
4
 
2.29
Subsidiary
 
4
 
2.30
Ten Percent Shareholder
 
4
     
§ 3. SHARES AND GRANT LIMITS
 
5
       
3.1
Shares Reserved
 
5
 
3.2
Source of Shares
 
5
 
3.3
Use of Proceeds
 
5
 
3.4
Grant Limits
 
5
 
3.5
Preexisting Plan
 
5
     
§ 4. EFFECTIVE DATE
 
5
         
§ 5. COMMITTEE
 
6

 

 

 

 

 

         
§ 6. ELIGIBILITY
 
6
         
§ 7. OPTIONS
 
6
       
7.1
Committee Action
 
6
 
7.2
$100,000 Limit
 
6
 
7.3
Option Price
 
7
 
7.4
Payment
 
7
 
7.5
Exercise
 
7
     
§ 8. STOCK APPRECIATION RIGHTS
 
7
       
8.1
Committee Action
 
7
 
8.2
Terms and Conditions
 
8
 
8.3
Exercise
 
8
     
§ 9. STOCK GRANTS
 
9
       
9.1
Committee Action
 
9
 
9.2
Conditions
 
9
 
9.3
Dividends, Voting Rights and Creditor Status
 
10
 
9.4
Satisfaction of Forfeiture Conditions
 
11
 
9.5
Income Tax Deduction
 
11
     
§ 10. NON-TRANSFERABILITY
 
12
         
§ 11. SECURITIES REGISTRATION
 
12
         
§ 12. LIFE OF PLAN
 
13
         
§ 13. ADJUSTMENT
 
13
       
13.1
Capital Structure
 
13
 
13.2
Available Shares
 
13
 
13.3
Transactions Described in § 424 of the Code
 
14
 
13.4
Fractional Shares
 
14
     
§ 14. CHANGE IN CONTROL
 
14
         
§ 15. AMENDMENT OR TERMINATION
 
15
         
§ 16. MISCELLANEOUS
 
15
           
16.1
Shareholder Rights
 
15
 
16.2
No Contract of Employment
 
15
 
16.3
Withholding
 
15
 
16.4
Construction
 
16
 
16.5
Other Conditions
 
16
 
16.6
Rule 16b-3
 
16
 
16.7
Coordination with Employment Agreements and Other Agreements
 
16

 

-ii-

 

 


§ 1.


BACKGROUND AND PURPOSE


The purpose of this Plan is to promote the interest of the Company by
authorizing the Committee to grant Options and Stock Appreciation Rights and to
make Stock Grants and Stock Unit Grants to Eligible Employees and Directors in
order (1) to attract and retain Eligible Employees and Directors, (2) to provide
an additional incentive to each Eligible Employee or Director to work to
increase the value of Stock and (3) to provide each Eligible Employee or
Director with a stake in the future of the Company which corresponds to the
stake of each of the Company’s shareholders.


§ 2.


DEFINITIONS


2.1           Affiliate -- means any organization (other than a Subsidiary) that
would be treated as under common control with the Company under § 414(c) of the
Code if “50 percent” were substituted for “80 percent” in the income tax
regulations under § 414(c) of the Code.


2.2           Board -- means the Board of Directors of the Company.


2.3           Change Effective Date -- means either the date which includes the
“closing” of the transaction which makes a Change in Control effective if the
Change in Control is made effective through a transaction which has a “closing”
or the date a Change in Control is reported in accordance with applicable law as
effective to the Securities and Exchange Commission if the Change in Control is
made effective other than through a transaction which has a “closing”.
 
2.4           Change in Control -- means the happening of any of the following
events:


 
(a)
An acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the 1934 Act) (an “Entity”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of 30% or more
of either (i) the then outstanding shares of Stock (the “Outstanding Stock”) or
(ii) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (A) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (D) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
Section;

 

 

 

 

 
 
(b)
A change in the composition of the Board such that the individuals who, as of
the Change Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”), cease for any reason to constitute at
least a majority of the Board; provided, however, that for purposes of this
definition, any individual who becomes a member of the Board subsequent to the
Change Effective Date, whose election, or nomination for election, by the
Company’s stockholders was approved by a vote of at least a majority of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso), shall be
considered as though such individual were a member of the Incumbent Board; and
provided, further however, that any such individual whose initial assumption of
office occurs as a result of or in connection with either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the 1934 Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an Entity other than the Board shall
not be so considered as a member of the Incumbent Board;  



 
(c)
The approval by the stockholders of the Company of a merger, reorganization or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (each, a “Corporate Transaction”) and, if consummation of
such Corporate Transaction is subject, at the time of such approval by
stockholders, to the consent of any government or governmental agency, the
obtaining of such consent either explicitly or implicitly by consummation);
excluding however, such a Corporate Transaction pursuant to which (i) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Stock and Outstanding Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 60% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a Parent) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Stock and
Outstanding Voting Securities, as the case may be, (ii) no Entity (other than
the Company, any employee benefit plan (or related trust) of the Company, such
corporation resulting from such Corporate Transaction or, if reference was made
to equity ownership of any Parent for purposes of determining whether clause (i)
above is satisfied in connection with the applicable Corporate Transaction, such
Parent) will beneficially own, directly or indirectly, 50% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors unless such ownership resulted solely from ownership
of securities of the Company prior to the Corporate Transaction, and (iii)
individuals who were members of the Incumbent Board will immediately after the
consummation of the Corporate Transaction constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction (or, if reference was made to equity ownership of any
Parent for purposes of determining whether clause (i) above is satisfied in
connection with the applicable Corporate Transaction, of the Parent); or  

 
 
(d)
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 
2.5           Code -- means the Internal Revenue Code of 1986, as amended.
 

-2-

 

 

 
2.6           Committee -- means the Compensation Committee of the Board which
shall have at least 2 members, each of whom shall be appointed by and shall
serve at the pleasure of the Board and shall come within the definition of a
“non-employee director” under Rule 16b-3 and an “outside director” under
§ 162(m) of the Code.


2.7           Company -- means Internap Network Services Corporation and any
successor to Internap Network Services Corporation.


2.8           Director -- means any member of the Board who is not an employee
of the Company or a Parent or Subsidiary or affiliate (as such term is defined
in Rule 405 of the 1933 Act) of the Company.


2.9           Eligible Employee -- means an employee of the Company or any
Subsidiary or Parent or Affiliate to whom the Committee decides for reasons
sufficient to the Committee to make a grant under this Plan.


2.10         Fair Market Value -- means either (a) the closing price on any date
for a share of Stock as reported by The Wall Street Journal or, if The Wall
Street Journal no longer reports such closing price, such closing price as
reported by a newspaper or trade journal selected by the Committee or, if no
such closing price is available on such date, (b) such closing price as so
reported in accordance with § 2.10(a) for the immediately preceding business
day, or, if no newspaper or trade journal reports such closing price or if no
such price quotation is available, (c) the price which the Committee acting in
good faith determines through any reasonable valuation method that a share of
Stock might change hands between a willing buyer and a willing seller, neither
being under any compulsion to buy or to sell and both having reasonable
knowledge of the relevant facts, or (d) in the discretion of the Committee, any
stock valuation method which complies with the requirements of Section 409A or
Section 422 of the Code, as applicable, based on the provisions of such
statutory provision and any formal guidance issued by the Internal Revenue
Service.


2.11         ISO -- means an option granted under this Plan to purchase Stock
which is intended to satisfy the requirements of § 422 of the Code.


2.12         1933 Act -- means the Securities Act of 1933, as amended.


2.13         1934 Act -- means the Securities Exchange Act of 1934, as amended.


2.14         Non-ISO -- means an option granted under this Plan to purchase
Stock which is intended to fail to satisfy the requirements of § 422 of the
Code.


2.15         Option -- means an ISO or a Non-ISO which is granted under § 7.


2.16         Option Certificate -- means the certificate (whether in electronic
or written form) which sets forth the terms and conditions of an Option granted
under this Plan.


2.17         Option Price -- means the price which shall be paid to purchase one
share of Stock upon the exercise of an Option granted under this Plan.


2.18         Parent -- means any corporation which is a parent corporation
(within the meaning of § 424(e) of the Code) of the Company.
 

-3-

 

 

 
2.19         Plan -- means this Internap Network Services Corporation 2005
Incentive Stock Plan as effective as of the date approved by the shareholders of
the Company and as amended from time to time thereafter.


2.20         Preexisting Plan -- means each of the following plans, as each such
plan has been amended from time to time up to the date this Plan is effective
(a) Switchsoft Systems, Inc. Founders 1996 Stock Option Plan, (b) Internap
Network Services Corporation 2002 Stock Compensation Plan, (c) Amended 1999
Equity Incentive Plan, (d) 1999 Stock Incentive Plan for Non-Officers, (e)
Amended and Restated 1998 Stock Option/Stock Issuance Plan, and (f) the
Switchsoft Systems, Inc. 1997 Stock Option Plan.


2.21         Rule 16b-3 -- means the exemption under Rule 16b-3 to Section 16(b)
of the 1934 Act or any successor to such rule.


2.22         SAR Value -- means the value assigned by the Committee to a share
of Stock in connection with the grant of a Stock Appreciation Right under § 8.


2.23         Stock -- means the common stock of the Company.


2.24         Stock Appreciation Right -- means a right which is granted under §
8 to receive the appreciation in a share of Stock.


2.25         Stock Appreciation Right Certificate -- means the certificate
(whether in electronic or written form) which sets forth the terms and
conditions of a Stock Appreciation Right which is not granted as part of an
Option.


2.26         Stock Grant -- means a grant under § 9 which is designed to result
in the issuance of the number of shares of Stock described in such grant, with
such Stock subject to the risk of forfeiture, restrictions on transfer and other
restrictions or conditions under § 9.


2.27         Stock Grant Certificate -- means the certificate (whether in
electronic or written form) which sets forth the terms and conditions of a Stock
Grant or a Stock Unit Grant.


2.28         Stock Unit Grant -- means a grant under § 9 of stock units with
each unit equal to one share of Stock (each a “Stock Unit”), which is designed
to be satisfied or settled in either cash based on the Fair Market Value of the
number of shares of Stock described in such grant or a number of shares of Stock
equal to the number of stock units, with such stock units subject to the risk of
forfeiture, restrictions on transfer and other restrictions or conditions under
§ 9.


2.29         Subsidiary -- means a corporation which is a subsidiary corporation
(within the meaning of § 424(f) of the Code) of the Company.


2.30         Ten Percent Shareholder -- means a person who owns (after taking
into account the attribution rules of § 424(d) of the Code) more than ten
percent of the total combined voting power of all classes of stock of either the
Company, a Subsidiary or Parent.
 

-4-

 

 

 
§ 3.


SHARES AND GRANT LIMITS


3.1           Shares Reserved.  There shall (subject to § 13) be reserved for
issuance under this Plan (a) 4,000,000 shares of Stock plus (b) the number of
shares of Stock which remain available for issuance under this Plan immediately
before the effective date of the amendment to this Plan); provided, however, (i)
no more than the number of shares of Stock described in § 3.1(a) shall be issued
in connection with the exercise of ISOs and (ii) the number of Stock Grants and
Stock Unit Grants made under § 9 of this Plan (after taking into account any
forfeitures and cancellations) will not during the life of this Plan in the
aggregate exceed 50% of the total number of shares reserved for issuance under
this Plan.


3.2           Source of Shares.  The shares of Stock described in § 3.1 shall be
reserved to the extent that the Company deems appropriate from authorized but
unissued shares of Stock and from shares of Stock which have been reacquired by
the Company.  Notwithstanding anything to the contrary contained herein, the
following shall not increase the number of shares of Stock available for
issuance under this Plan: (a) shares of Stock tendered in payment of an Option;
(b) shares of Stock withheld by the Company to satisfy any tax withholding
obligation; and (c) shares of Stock that are repurchased by the Company with
Option proceeds. In addition, shares of Stock covered by a Stock Appreciation
Right, to the extent that it is exercised and settled in shares of Stock, and
whether or not shares of Stock are actually issued to the Eligible Employee or
Director upon exercise of the Stock Appreciation Right, shall be considered
issued or transferred pursuant to this Plan.


3.3           Use of Proceeds.  The proceeds which the Company receives from the
sale of any shares of Stock under this Plan shall be used for general corporate
purposes and shall be added to the general funds of the Company.


3.4           Grant Limits.  No Eligible Employee or Director in any calendar
year shall be granted an Option to purchase (subject to § 13) more than
1,400,000 shares of Stock or a Stock Appreciation Right based on the
appreciation with respect to (subject to § 13) more than 1,400,000 shares of
Stock, and no Stock Grant or Stock Unit Grant shall be made to any Eligible
Employee or Director in any calendar year where the Fair Market Value of the
Stock subject to such grant on the date of the grant exceeds $3,000,000.  No
more than 700,000 non-forfeitable shares of Stock shall (subject to § 13) be
issued pursuant to Stock Grants under § 9.


3.5           Preexisting Plan.  No grants shall be made under any Preexisting
Plan on or after the date this Plan becomes effective, but the terms of any
grant made under a Preexisting Plan prior to the date this Plan becomes
effective shall be interpreted under the terms of the Preexisting Plan under
which such grant was made and not under this Plan.  Each Preexisting Plan is
hereby made a part of this Plan so that the shares available for issuance under
this Plan may be issued in connection with grants made under any Preexisting
Plan.
 
§ 4.


EFFECTIVE DATE


The effective date of this Plan shall be the date the shareholders of the
Company (acting at a duly called meeting of such shareholders) approve the
adoption of this Plan.



-5-

 

 


§ 5.


COMMITTEE


This Plan shall be administered by the Committee.  The Committee acting in its
absolute discretion shall exercise such powers and take such action as expressly
called for under this Plan and, further, the Committee shall have the power to
interpret this Plan and (subject to § 14 and § 15 and Rule 16b-3) to take such
other action in the administration and operation of this Plan as the Committee
deems equitable under the circumstances, which action shall be binding on the
Company, on each affected Eligible Employee or Director and on each other person
directly or indirectly affected by such action.  Furthermore, the Committee as a
condition to making any grant under this Plan to any Eligible Employee or
Director shall have the right to require him or her to execute an agreement
which makes the Eligible Employee or Director subject to non-competition
provisions and other restrictive covenants which run in favor of the Company.


§ 6.


ELIGIBILITY


Only Eligible Employees who are employed by the Company or a Subsidiary or
Parent shall be eligible for the grant of ISOs under this Plan. All Eligible
Employees and all Directors shall be eligible for the grant of Non-ISOs and
Stock Appreciation Rights and for Stock Grants and Stock Unit Grants under this
Plan.


§ 7.


OPTIONS


7.1           Committee Action.  The Committee acting in its absolute discretion
shall have the right to grant Options to Eligible Employees and to Directors
under this Plan from time to time to purchase shares of Stock, but the Committee
shall not (subject to § 13) take any action, whether through amendment,
cancellation, replacement grants, or any other means, to reduce the Option Price
of any outstanding Options absent the approval of the Company’s
shareholders.  The Committee may appoint a delegate and authorize such delegate
to make grants of Options to Eligible Employees who are not “insiders” within
the meaning of rule 16b-3 or “covered employees” under § 162(m) of the
Code.  Each grant of an Option to an Eligible Employee or Director shall be
evidenced by an Option Certificate, and each Option Certificate shall set forth
whether the Option is an ISO or a Non-ISO and shall set forth such other terms
and conditions of such grant as the Committee acting in its absolute discretion
deems consistent with the terms of this Plan; however, (a) if the Committee
grants an ISO and a Non-ISO to an Eligible Employee on the same date, the right
of the Eligible Employee to exercise the ISO shall not be conditioned on his or
her failure to exercise the Non-ISO and (b) the minimum period of time over
which an Option shall vest (whether subject to vesting over a period of time
only or achievement of performance objectives) shall be no less than the one (1)
year period which starts on the date as of which the Option is granted unless
the Committee determines that a shorter period of time (or no period of time)
better serves the Company’s interest.


7.2           $100,000 Limit.  No Option shall be treated as an ISO to the
extent that the aggregate Fair Market Value of the Stock subject to the Option
which would first become exercisable in any calendar year exceeds $100,000.  Any
such excess shall instead automatically be treated as a Non-ISO.  The Committee
shall interpret and administer the ISO limitation set forth in this § 7.2 in
accordance with § 422(d) of the Code, and the Committee shall treat this § 7.2
as in effect only for those periods for which § 422(d) of the Code is in effect.
 

-6-

 

 

 
7.3           Option Price.  The Option Price for each share of Stock subject to
an Option shall be no less than the Fair Market Value of a share of Stock on the
date the Option is granted; provided, however, if the Option is an ISO granted
to an Eligible Employee who is a Ten Percent Shareholder, the Option Price for
each share of Stock subject to such ISO shall be no less than 110% of the Fair
Market Value of a share of Stock on the date such ISO is granted.


7.4           Payment.  The Option Price shall be payable in full upon the
exercise of any Option and, at the discretion of the Committee, an Option
Certificate can provide for the payment of the Option Price either in cash, by
check or in Stock which has been held for at least 6 months and which is
acceptable to the Committee, or through any cashless exercise procedure which is
effected by an unrelated broker through a sale of Stock in the open market and
which is acceptable to the Committee, or in any combination of such forms of
payment.  Any payment made in Stock shall be treated as equal to the Fair Market
Value of such Stock on the date the certificate for such Stock (or proper
evidence of such certificate) is presented to the Committee or its delegate in
such form as acceptable to the Committee.


7.5           Exercise.


 
(a)
Exercise Period.  Each Option granted under this Plan shall be exercisable in
whole or in part at such time or times as set forth in the related Option
Certificate, but no Option Certificate shall make an Option exercisable on or
after the earlier of



 
(1)
the date which is the fifth anniversary of the date the Option is granted, if
the Option is an ISO and  the Eligible Employee is a Ten Percent Shareholder on
the date the Option is granted, or



 
(2)
the date which is the tenth anniversary of the date the Option is granted, if
the Option is (a) a Non-ISO or (b) an ISO which is granted to an Eligible
Employee who is not a Ten Percent Shareholder on the date the Option is granted.



 
(b)
Termination of Status as Eligible Employee or Director.  Subject to § 7.5(a), an
Option Certificate may provide for the exercise of an Option after an Eligible
Employee’s or a Director’s status as such has terminated for any reason
whatsoever, including death or disability.



§ 8.


STOCK APPRECIATION RIGHTS


8.1           Committee Action.  The Committee acting in its absolute discretion
shall have the right to grant Stock Appreciation Rights to Eligible Employees
and to Directors under this Plan from time to time.  The Committee may appoint a
delegate and authorize such delegate to make grants of Stock Appreciation Rights
to Eligible Employees who are not “insiders” within the meaning of rule 16b-3 or
“covered employees” under § 162(m) of the Code.  Each Stock Appreciation Right
grant shall be evidenced by a Stock Appreciation Right Certificate or, if such
Stock Appreciation Right is granted as part of an Option, shall be evidenced by
the Option Certificate for the related Option.
 

-7-

 

 

 
8.2           Terms and Conditions.


 
(a)
Stock Appreciation Right Certificate.  If a Stock Appreciation Right is granted
independent of an Option, such Stock Appreciation Right shall be evidenced by a
Stock Appreciation Right Certificate, and such certificate shall set forth the
number of shares of Stock on which the Eligible Employee’s or Director’s right
to appreciation shall be based and the SAR Value of each share of Stock.  Such
SAR Value shall be no less than the Fair Market Value of a share of Stock on the
date that the Stock Appreciation Right is granted.  The Stock Appreciation Right
Certificate shall set forth such other terms and conditions for the exercise of
the Stock Appreciation Right as the Committee deems appropriate under the
circumstances, but no Stock Appreciation Right Certificate shall make a Stock
Appreciation Right exercisable on or after the date which is the tenth
anniversary of the date such Stock Appreciation Right is granted.



 
(b)
Option Certificate.  If a Stock Appreciation Right is granted together with an
Option, such Stock Appreciation Right shall be evidenced by an Option
Certificate, the number of shares of Stock on which the Eligible Employee’s or
Director’s right to appreciation shall be based shall be the same as the number
of shares of Stock subject to the related Option, and the SAR Value for each
such share of Stock shall be no less than the Option Price under the related
Option.  Each such Option Certificate shall provide that the exercise of the
Stock Appreciation Right with respect to any share of Stock shall cancel the
Eligible Employee’s or Director’s right to exercise his or her Option with
respect to such share and, conversely, that the exercise of the Option with
respect to any share of Stock shall cancel the Eligible Employee’s or Director’s
right to exercise his or her Stock Appreciation Right with respect to such
share.  A Stock Appreciation Right which is granted as part of an Option shall
be exercisable only while the related Option is exercisable.  The Option
Certificate shall set forth such other terms and conditions for the exercise of
the Stock Appreciation Right as the Committee deems appropriate under the
circumstances.



 
(c)
Minimum Vesting Period.  The minimum period of time over which a Stock
Appreciation Right shall vest (whether subject to vesting over a period of time
only or achievement of performance objectives) shall be no less than the one (1)
year period which starts on the date as of which the Stock Appreciation Right is
granted unless the Committee determines that a shorter period of time (or no
period of time) better serves the Company’s interest.



8.3           Exercise.   A Stock Appreciation Right shall be exercisable only
when the Fair Market Value of a share of Stock on which the right to
appreciation is based exceeds the SAR Value for such share, and the payment due
on exercise shall be based on such excess with respect to the number of shares
of Stock to which the exercise relates.  An Eligible Employee or Director upon
the exercise of his or her Stock Appreciation Right shall receive a payment from
the Company in cash or in Stock issued under this Plan, or in a combination of
cash and Stock, and the number of shares of Stock issued shall be based on the
Fair Market Value of a share of Stock on the date the Stock Appreciation Right
is exercised.  The Committee acting in its absolute discretion shall have the
right to determine the form and time of any payment under this § 8.3.
 

-8-

 

 

 
§ 9.


STOCK GRANTS


9.1           Committee Action.  The Committee acting in its absolute discretion
shall have the right to make Stock Grants and Stock Unit Grants to Eligible
Employees and to Directors.  The Committee may appoint a delegate and authorize
such delegate to make Stock Grants and Stock Unit Grants to Eligible Employees
who are not “insiders” within the meaning of rule 16b-3 or “covered employees”
under § 162(m) of the Code.  Each Stock Grant and each Stock Unit Grant shall be
evidenced by a Stock Grant Certificate, and each Stock Grant Certificate shall
set forth the conditions, if any, under which cash or Stock (as applicable) will
be issued under such Stock Grant, and the conditions under which the Eligible
Employee’s or Director’s interest in any Stock will become
non-forfeitable.  Unless determined otherwise by the Committee, each Stock Unit
awarded under a Stock Unit Grant shall correspond to one share of Stock.


9.2           Conditions.


 
(a)
Conditions to Issuance of Stock.  The Committee acting in its absolute
discretion may make the issuance of Stock under a Stock Grant subject to the
satisfaction of one, or more than one, condition which the Committee deems
appropriate under the circumstances for Eligible Employees or Directors
generally or for an Eligible Employee or a Director in particular, and the
related Stock Grant Certificate shall set forth each such condition and the
deadline for satisfying each such condition.  Stock subject to a Stock Grant
shall be issued in the name of an Eligible Employee or Director only after each
such condition, if any, has been timely satisfied, and any Stock which is so
issued shall be held by the Company pending the satisfaction of the forfeiture
conditions, if any, under § 9.2(b) for the related Stock Grant.



 
(b)
Conditions on Forfeiture of Stock or Cash Payment.  The Committee acting in its
absolute discretion may make any cash payment due, or Stock to be issued, under
a Stock Unit Grant or Stock issued in the name of an Eligible Employee or
Director under a Stock Grant non-forfeitable subject to the satisfaction of one,
or more than one, objective employment, performance or other condition that the
Committee acting in its absolute discretion deems appropriate under the
circumstances for Eligible Employees or Directors generally or for an Eligible
Employee or a Director in particular, and the related Stock Grant Certificate
shall set forth each such  condition, if any, and the deadline, if any, for
satisfying each such condition.  An Eligible Employee’s or a Director’s
non-forfeitable interest in the shares of Stock underlying a Stock Grant or the
cash payable, or the Stock issuable, under a Stock Unit Grant shall depend on
the extent to which he or she timely satisfies each such condition.  If a share
of Stock is issued under this § 9.2(b) before an Eligible Employee’s or
Director’s interest in such share of Stock is non-forfeitable, (1) such share of
Stock shall not be available for re-issuance under § 3 until such time, if any,
as such share of Stock thereafter is forfeited as a result of a failure to
timely satisfy a forfeiture condition and (2) the Company shall have the right
to condition any such issuance on the Eligible Employee or Director first
signing an irrevocable stock power in favor of the Company with respect to the
forfeitable shares of Stock issued to such Eligible Employee or Director in
order for the Company to effect any forfeiture called for under the related
Stock Grant Certificate.

 

-9-

 

 

 
 
(c)
Minimum Vesting Period.  The minimum vesting period over which a Stock Grant or
a Stock Unit Grant shall vest is as follows: (i) if subject to vesting over  a
period of time, such period shall be no less than the three (3) year period
which starts on the date as of which the Stock Grant or Stock Unit Grant is made
or (ii) if subject to achievement of performance objectives, such period shall
be no less than the one (1) year period which starts on the date as of which the
Stock Grant or Stock Unit Grant is made, unless in each case the Committee
determines that a shorter period of time (or no period of time) better serves
the Company’s interest.



9.3           Dividends, Voting Rights and Creditor Status.


 
(a)
Cash Dividends.  Except as otherwise set forth in a Stock Grant Certificate, if
a dividend is paid in cash on a share of Stock after such Stock has been issued
under a Stock Grant but before the first date that an Eligible Employee’s or a
Director’s interest in such Stock (1) is forfeited completely or (2) becomes
completely non-forfeitable, the Company shall pay such cash dividend directly to
such Eligible Employee or Director.



 
(b)
Stock Dividends.  If a dividend is paid on a share of Stock in Stock after such
Stock has been issued under a Stock Grant but before the first date that an
Eligible Employee’s or a Director’s interest in such Stock (1) is forfeited
completely or (2) becomes completely non-forfeitable, the Company shall hold
such dividend Stock subject to the same conditions under § 9.2(b) as the related
Stock Grant.



 
(c)
Other.  If a dividend (other than a dividend described in § 9.3(a) or § 9.3(b))
is paid with respect to a share of Stock after such Stock has been issued under
a Stock Grant but before the first date that an Eligible Employee’s or a
Director’s interest in such Stock (1) is forfeited completely or (2) becomes
completely non-forfeitable, the Company shall distribute or hold such dividend
in accordance with such rules as the Committee shall adopt with respect to each
such dividend.



 
(d)
Dividend Equivalents. If an award is subject to achievement of performance
objectives, the Committee may, at the date of the grant of such award, provide
for the payment of dividend equivalents to an Eligible Employee or Director
either in cash or in shares of Stock, subject in all cases to deferral and
payment on a contingent basis based on the Eligible Employee’s or Director’s
achievement of the performance objectives with respect to which such dividend
equivalents are paid.



 
(e)
Voting.  Except as otherwise set forth in a Stock Grant Certificate, an Eligible
Employee or a Director shall have the right to vote the Stock issued under his
or her Stock Grant during the period which comes after such Stock has been
issued under a Stock Grant but before the first date that an Eligible Employee’s
or Director’s interest in such Stock (1) is forfeited completely or (2) becomes
completely non-forfeitable.

 

-10-

 

 

 
 
(f)
General Creditor Status.  Each Eligible Employee and each Director to whom a
Stock Unit grant is made shall be no more than a general and unsecured creditor
of the Company with respect to any cash payable, or Stock issuable, under such
Stock Unit Grant.



9.4           Satisfaction of Forfeiture Conditions.  A share of Stock shall
cease to be subject to a Stock Grant at such time as an Eligible Employee’s or a
Director’s interest in such Stock becomes non-forfeitable under this Plan, and
the certificate or other evidence of ownership representing such share shall be
transferred to the Eligible Employee or Director as soon as practicable
thereafter. Upon the lapse of the forfeiture conditions under this Plan with
respect to the Stock Units of an Eligible Employee or Director under a Stock
Unit Grant, the Eligible Employee or Director shall be entitled to receive a
payment made in shares of Stock, cash, or a combination thereof (as applicable),
that is equal in value to the product of (1) the number of Stock Units that have
vested and (2) the Fair Market Value per share of Stock on the date such Stock
Units vested. Stock Units shall be settled no later than the 15th day of the
third month after such Stock Units have vested.


9.5           Income Tax Deduction.


 
(a)
General.  The Committee shall (where the Committee under the circumstances deems
in the Company’s best interest) either (1) make Stock Grants and Stock Unit
Grants to Eligible Employees subject to at least one condition related to one,
or more than one, performance goal based on the performance goals described in
§ 9.5(b) which seems likely to result in the Stock Grant or Stock Unit Grant
qualifying as “performance-based compensation” under § 162(m) of the Code or (2)
make Stock Grants and Stock Unit Grants to Eligible Employees under such other
circumstances as the Committee deems likely to result in an income tax deduction
for the Company with respect such Stock Grant or Stock Unit Grant.  A
performance goal may be set in any manner determined by the Committee, including
looking to achievement on an absolute or relative basis in relation to peer
groups or indexes, and no change may be made to a performance goal after the
goal has been set.



 
(b)
Performance Goals.  A performance goal is described in this § 9.5(b) if such
goal relates to (1) the Company’s return over capital costs or increases in
return over capital costs, (2) the Company’s total earnings or the growth in
such earnings, (3) the Company’s consolidated earnings or the growth in such
earnings, (4) the Company’s earnings per share or the growth in such earnings,
(5) the Company’s net earnings or the growth in such earnings, (6) the Company’s
earnings before interest expense, taxes, depreciation, amortization and one-time
charges or the growth in such earnings, (7) the Company’s earnings before
interest and taxes or the growth in such earnings, (8) the Company’s
consolidated net income or the growth in such income, (9) the value of the
Company’s stock or the growth in such value, (10) the Company’s stock price or
the growth in such price, (11) the Company’s return on assets or the growth on
such return, (12) the Company’s cash flow or the growth in such cash flow, (13)
the Company’s total shareholder return or the growth in such return, (14) the
Company’s expenses or the reduction of such expenses, (15) the Company’s revenue
growth, (16) the Company’s overhead ratios or changes in such ratios, (17) the
Company’s expense-to-sales ratios or the changes in such ratios, or (18) the
Company’s economic value added or changes in such value added.

 

-11-

 

 

 
 
(c)
Adjustments.  When the Committee determines whether a performance goal has been
satisfied for any period, the Committee where the Committee deems appropriate
may make such determination using calculations which alternatively include and
exclude one, or more than one, “extraordinary items” as determined under U.S.
generally accepted accounting principles, and the Committee may determine
whether a performance goal has been satisfied for any period taking into account
the alternative which the Committee deems appropriate under the
circumstances.  The Committee also may take into account any other unusual or
non-recurring items, including, without limitation, the charges or costs
associated with restructurings of the Company, discontinued operations, and the
cumulative effects of accounting changes and, further, may take into account any
unusual or non-recurring events affecting the Company, changes in applicable tax
laws or accounting principles or such other factors as the Committee may
determine reasonable and appropriate under the circumstances (including, without
limitation, any factors that could result in the Company’s paying non-deductible
compensation to an Eligible Employee).



§ 10.


NON-TRANSFERABILITY


No Option, Stock Grant, Stock Unit Grant or Stock Appreciation Right shall
(absent the Committee’s consent) be transferable by an Eligible Employee or a
Director other than by will or by the laws of descent and distribution, and any
Option or Stock Appreciation Right shall (absent the Committee’s consent) be
exercisable during an Eligible Employee’s or Director’s lifetime only by the
Eligible Employee or Director.  The person or persons to whom an Option or Stock
Grant or Stock Unit Grant or Stock Appreciation Right is transferred by will or
by the laws of descent and distribution (or with the Committee’s consent)
thereafter shall be treated as the Eligible Employee or Director.


§ 11.


SECURITIES REGISTRATION


As a condition to the receipt of shares of Stock under this Plan, the Eligible
Employee or Director shall, if so requested by the Company, agree to hold such
shares of Stock for investment and not with a view of resale or distribution to
the public and, if so requested by the Company, shall deliver to the Company a
written statement satisfactory to the Company to that effect.  Furthermore, if
so requested by the Company, the Eligible Employee or Director shall make a
written representation to the Company that he or she will not sell or offer for
sale any of such Stock unless a registration statement shall be in effect with
respect to such Stock under the 1933 Act and any applicable state securities law
or he or she shall have furnished to the Company an opinion in form and
substance satisfactory to the Company of legal counsel satisfactory to the
Company that such registration is not required.  Certificates or other evidence
of ownership representing the Stock transferred upon the exercise of an Option
or Stock Appreciation Right or upon the lapse of the forfeiture conditions, if
any, on any Stock Grant may at the discretion of the Company bear a legend to
the effect  that such Stock has not been registered under the 1933 Act or any
applicable state securities law and that such Stock cannot be sold or offered
for sale in the absence of an effective registration statement as to such Stock
under the 1933 Act and any applicable state securities law or an opinion in form
and substance satisfactory to the Company of legal counsel satisfactory to the
Company that such registration is not required.
 

-12-

 

 

 
§ 12.


LIFE OF PLAN


No Option or Stock Appreciation Right shall be granted or Stock Grant or Stock
Unit Grant made under this Plan on or after the earlier of:


 
(a)
the tenth anniversary of the effective date of this Plan (as determined under
§ 4), in which event this Plan otherwise thereafter shall continue in effect
until all outstanding Options and Stock Appreciation Rights have been exercised
in full or no longer are exercisable and all Stock issued under any Stock Grants
under this Plan have been forfeited or have become non-forfeitable, or



 
(b)
the date on which all of the Stock reserved under § 3 has (as a result of the
exercise of Options or Stock Appreciation Rights granted under this Plan or the
satisfaction of the forfeiture conditions, if any, on Stock Grants) been issued
or no longer is available for use under this Plan, in which event this Plan also
shall terminate on such date.



§ 13.


ADJUSTMENT


13.1         Capital Structure.  The grant caps described in § 3.4, the number,
kind or class (or any combination thereof) of shares of Stock subject to
outstanding Options and Stock Appreciation Rights granted under this Plan and
the Option Price of such Options and the SAR Value of such Stock Appreciation
Rights as well as the number, kind or class (or any combination thereof) of
shares of Stock subject to outstanding Stock Grants and Stock Unit Grants made
under this Plan shall be adjusted by the Committee in a reasonable and equitable
manner to preserve immediately after


 
(a)
any equity restructuring or change in the capitalization of the Company,
including, but not limited to, spin offs, stock dividends, large non-reoccurring
dividends, rights offerings or stock splits, or



 
(b)
any other transaction described in § 424(a) of the Code which does not
constitute a Change in Control of the Company



the aggregate intrinsic value of each such outstanding Option, Stock
Appreciation Right, Stock Grant and Stock Unit Grant immediately before such
restructuring or recapitalization or other transaction.


13.2         Available Shares.  If any adjustment is made with respect to any
outstanding Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant
under § 13.1, then the Committee shall adjust the number, kind or class (or any
combination thereof) of shares of Stock reserved under § 3.1 so that there is a
sufficient number, kind and class of shares of Stock available for issuance
pursuant to each such Option, Stock Appreciation Right, Stock Grant and Stock
Unit Grant as adjusted under § 13.1 without seeking the approval of the
Company’s shareholders for such adjustment unless such approval is required
under applicable law or the rules of the stock exchange on which shares of Stock
are traded.  Furthermore, the Committee shall have the absolute discretion to
further adjust such number, kind or class (or any combination thereof) of shares
of Stock reserved under § 3.1 in light of any of the events described in
§ 13.1(a) and § 13.1(b) to the extent the Committee acting in good faith
determinates that a further adjustment would be appropriate and proper under the
circumstances and in keeping with the purposes of this Plan without seeking the
approval of the Company’s shareholders for such adjustment unless such approval
is required under applicable law or the rules of the stock exchange on which
shares of Stock are traded.
 

-13-

 

 

 
13.3         Transactions Described in § 424 of the Code.   If there is
a  corporate transaction described in § 424(a) of the Code which does not
constitute a Change in Control of the Company, the Committee as part of any such
transaction shall have right to make Stock Grants, Stock Unit Grants and Option
and Stock Appreciation Right grants (without regard to any limitations set forth
under 3.4 of this Plan) to effect the assumption of, or the substitution for,
outstanding stock grants, stock unit grants and option and stock appreciation
right grants previously made by any other corporation to the extent that such
corporate transaction calls for such substitution or assumption of such
outstanding stock grants, stock unit grants and stock option and stock
appreciation right grants.  Furthermore, if the Committee makes any such grants
as part of any such transaction, the Committee shall have the right to increase
the number of shares of Stock available for issuance under § 3.1 by the number
of shares of Stock subject to such grants without seeking the approval of the
Company’s shareholders for such adjustment unless such approval is required
under applicable law or the rules of the stock exchange on which shares of Stock
are traded.


13.4         Fractional Shares.  If any adjustment under this § 13 would create
a fractional share of Stock or a right to acquire a fractional share of Stock
under any Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant,
such fractional share shall be disregarded and the number of shares of Stock
reserved under this Plan and the number subject to any Options or Stock
Appreciation Right grants and Stock Grants or Stock Unit Grants shall be the
next lower number of shares of Stock, rounding all fractions downward.  An
adjustment made under this § 13 by the Committee shall be conclusive and binding
on all affected persons.


§ 14.


CHANGE IN CONTROL


If the event of a Change in Control, any surviving corporation or acquiring
corporation shall assume any Option, Stock Appreciation Right, Stock Grant or
Stock Unit Grant (collectively “Stock Awards”) outstanding under the Plan or
shall substitute similar stock awards (including an award to be settled in cash
or to acquire the same consideration paid to the stockholders in the Change in
Control for those outstanding under the Plan). In the event any surviving
corporation or acquiring corporation refuses to assume such Stock Awards or to
substitute similar stock awards for those outstanding under the Plan, then with
respect to Stock Awards held by any Eligible Employee or Director whose
employment or service with the Company has not terminated, the vesting of such
Stock Awards (and, if applicable, the time during which such Stock Awards may be
exercised) shall be accelerated in full and, if applicable, be exercisable for a
reasonable period of time immediately prior to the Change Effective Date,
subject to the transaction occurring, and the Stock Awards shall terminate if
not exercised (if applicable) at or prior to such event; provided, that (1) if
any issuance or forfeiture condition described in a Stock Award relates to
satisfying any performance goal and there is a target for such performance goal,
such issuance or forfeiture condition shall be deemed satisfied under this § 14
only to the extent of such target unless such target has been exceeded before
the Change Effective Date, in which event such issuance or forfeiture condition
shall be deemed satisfied to the extent such target had been so exceeded, and
(2) a Change in Control shall affect a Stock Appreciation Right or Stock Unit
Grant which is subject to § 409A of the Code only if the Change in Control also
constitutes a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the assets of the Company within the
meaning of § 409A(a)(2)(A)(v) of the Code. With respect to any other Stock
Awards outstanding under the Plan, such Stock Awards shall terminate if not
exercised (if applicable) prior to such event.
 

-14-

 

 

 
§ 15.


AMENDMENT OR TERMINATION


This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, (a) no amendment shall
be made absent the approval of the shareholders of the Company to the extent
such approval is required under applicable law or the rules of the stock
exchange on which shares of Stock are listed and (b) no amendment shall be made
to § 14 on or after the date of any Change in Control which might adversely
affect any rights which otherwise would vest on the related Change Effective
Date.  The Board also may suspend granting Options or Stock Appreciation Rights
or making Stock Grants or Stock Unit Grants under this Plan at any time and may
terminate this Plan at any time; provided, however, the Board shall not have the
right unilaterally to modify, amend or cancel any Option or Stock Appreciation
Right granted or Stock Grant made before such suspension or termination unless
(1) the Eligible Employee or Director consents in writing to such modification,
amendment or cancellation or (2) there is a dissolution or liquidation of the
Company or a transaction described in § 13.1 or § 14. Except in connection with
a Corporate Transaction involving the Company (including, without limitation,
any stock dividend, stock split, extraordinary dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding Options or Stock Appreciation Rights or
cancel outstanding Options or Stock Appreciation Rights in exchange for cash,
other awards or Options or Stock Appreciation Rights with an exercise price that
is less than the exercise price of the original Options or Stock Appreciation
Rights without stockholder approval.


§ 16.


MISCELLANEOUS


16.1         Shareholder Rights.  No Eligible Employee or Director shall have
any rights as a shareholder of the Company as a result of the grant of an Option
or a Stock Appreciation Right pending the actual delivery of the Stock subject
to such Option or Stock Appreciation Right to such Eligible Employee or
Director.  An Eligible Employee’s or a Director’s rights as a shareholder in the
shares of Stock which remain subject to forfeiture under § 9.2(b) shall be set
forth in the related Stock Grant Certificate.


16.2         No Contract of Employment.  The grant of an Option or a Stock
Appreciation Right or a Stock Grant or Stock Unit Grant to an Eligible Employee
or Director under this Plan shall not constitute a contract of employment or a
right to continue to serve on the Board and shall not confer on an Eligible
Employee or Director any rights upon his or her termination of employment or
service in addition to those rights, if any, expressly set forth in this Plan or
the related Option Certificate, Stock Appreciation Right Certificate, or Stock
Grant Certificate.


16.3         Withholding.  Each Option, Stock Appreciation Right, Stock Grant
and Stock Unit Grant shall be made subject to the condition that the Eligible
Employee or Director consents to whatever action the Committee directs to
satisfy the minimum statutory federal and state tax withholding requirements, if
any, which the Company determines are applicable to the exercise of such Option
or Stock Appreciation Right or to the satisfaction of any forfeiture conditions
with respect to Stock subject to a Stock Grant or Stock Unit Grant issued in the
name of the Eligible Employee or Director.  No withholding shall be effected
under this Plan which exceeds the minimum statutory federal and state
withholding requirements.
 

-15-

 

 

 
16.4         Construction.  All references to sections (§) are to sections (§)
of this Plan unless otherwise indicated.  This Plan shall be construed under the
laws of the State of Delaware.  Each term set forth in § 2 shall, unless
otherwise stated, have the meaning set forth opposite such term for purposes of
this Plan and, for purposes of such definitions, the singular shall include the
plural and the plural shall include the singular.  Finally, if there is any
conflict between the terms of this Plan and the terms of any Option Certificate,
Stock Appreciation Right Certificate or Stock Grant Certificate, the terms of
this Plan shall control.


16.5         Other Conditions.  Each Option Certificate, Stock Appreciation
Right  Certificate or Stock Grant Certificate may require that an Eligible
Employee or a Director (as a condition to the exercise of an Option or a Stock
Appreciation Right or the issuance of Stock subject to a Stock Grant or Stock
Unit Grant) enter into any agreement or make such representations prepared by
the Company, including (without limitation) any agreement which restricts the
transfer of Stock acquired pursuant to the exercise of an Option or a Stock
Appreciation Right or a Stock Grant or Stock Unit Grant or provides for the
repurchase of such Stock by the Company.


16.6         Rule 16b-3.  The Committee shall have the right to amend any
Option, Stock Grant, Stock Unit Grant or Stock Appreciation Right to withhold or
otherwise restrict the transfer of any Stock or cash under this Plan to an
Eligible Employee or Director as the Committee deems appropriate in order to
satisfy any condition or requirement under Rule 16b-3 to the extent Rule 16 of
the 1934 Act might be applicable to such grant or transfer.


16.7         Coordination with Employment Agreements and Other Agreements.  If
the Company enters into an employment agreement or other agreement with an
Eligible Employee or Director which expressly provides for the acceleration in
vesting of an outstanding Option, Stock Appreciation Right, Stock Grant or Stock
Unit Grant or for the extension of the deadline to exercise any rights under an
outstanding Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant,
any such acceleration or extension shall be deemed effected pursuant to, and in
accordance with, the terms of such outstanding Option, Stock Appreciation Right,
Stock Grant or Stock Unit Grant and this Plan even if such employment agreement
or other agreement is first effective after the date the outstanding Option or
Stock Appreciation Right was granted or the Stock Grant or Stock Unit Grant was
made.
 

-16-